DETAILED ACTION
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-11, 25, 27-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FR 3 033 586 – A1, hereafter “586”.
	Regarding claims  1, 25, and 27,  “586” discloses a  battery-powered sensing apparatus adapted for embedding in concrete, the sensing apparatus comprising: an enclosure (see, for example, figure 7, related to element 102), having a base portion and a removable lid (element 109) the enclosure providing a sealed cavity; at least one sensor (such as any elements 103-105), for monitoring one or more environmental conditions of the concrete by measuring at least one physical parameter of the concrete; a control module; a wireless communication module; and a battery( see, figures 3-4, element 108); wherein the control module, wireless communication module and battery are mounted on the lid so as to be located within the sealed enclosure as internal components, and so as to be removable with the lid after the sensing apparatus has been embedded in the concrete.  
	Regarding claim 2, the enclosure includes side-walls formed with the removable lid and the base portion to form a cavity within a housing when the sensing apparatus has been embedded in the concrete.  

	Regarding claim 4, it appears that the enclosure is formed using a casting negative which includes protrusions which extend from the casting negative to the base portion to form the enclosure, when the sensing apparatus is embedded in the -2- 3510105.v1Docket No.: 5826.1000-002 (P113043US) concrete, side-walls of the enclosure being formed from the concrete in which the sensing apparatus is embedded.  
enclosure comprises a tilt meter.  
	Regarding claim 7, at least one sensor (such as elements 102 or 104), includes a sensor to be located externally to the sealed enclosure, embedded within the concrete, and the sensing apparatus further comprises a wired link from the externally located sensor into the sealed enclosure.  
	Regarding claims 8, 9, there is a terminal module which located in the base portion of the housing, and  providing an interface between wired links from the externally located sensors (see figure 4), and wiring from the internal components within the sealed enclosure.  
	Regarding claim 10, it appears that any externally located sensor (elements 103 or 104) comprises a vibrating wire strain gauge.  
	Regarding claim 11, the control module comprises a microcontroller responsible for controlling data sampling and timekeeping within the sensing apparatus (see figure 3).  
	Regarding claim 28, the components of the sensing apparatus are included within the sealed enclosure after casting the concrete.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-16, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over “586”.
	Regarding  these claims, “586”, may not show adaptation of the wireless communication module to form a node in a wireless mesh network or geographical wide area network, and  supports self-configuration of the wireless mesh network or the geographical wide area network, or to go into a low-power mode between pre- scheduled communication sessions to communicate with other nodes in the wireless network according to a time-synchronized schedule with a specific duty cycle communicate with other nodes in the geographical wide area network according to a non-time-synchronized schedule with a low duty cycle/low power cycle, or the specifics of the battery charge capacity.  However, it would have been obvious for a skill artisan, before the effective filing date of the invention to assume that “586” communication system and the battery have all these properties or to modify it to provide all such arrangements.  Because, in today’s technology, all these limitations are very common and usual characteristics of a working battery wireless communication.   
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Amendment
Applicant's amendment and arguments filed 01/31/022 have been fully considered but they are moot in view of the new ground of rejection. 

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for response to this final action is set to expire THREE MONTHS from the date of this action.  In the event a first response is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event will the statutory period for response expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Max H. Noori whose telephone number is (571) 272-2185 and whose E-mail is Max.Noori@USPTO.GOV.  The examiner can normally be reached on Tuesday-Friday from 8:00 AM to 6:00 P.M.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2800.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. The central fax number is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/MAX H NOORI/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        Wednesday, March 09, 2022